Citation Nr: 1048467	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-09 602	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction over the Veteran's case was 
subsequently transferred to the Nashville, Tennessee RO.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's lung 
disability was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in April 2008 that fully addressed all 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  In addition, the 
letter informed the Veteran that a disability rating and an 
effective date for the award of benefits would be assigned if 
service connection was awarded.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran submitted private treatment records from East Tennessee 
Baptist Hospital.  The Veteran reported that he was treated at 
Baptist Hospital in 1964.  In November 2008 an attempt was made 
to obtain the Veteran's records from Baptist Hospital.  In a 
response dated in November 2008, Baptist Hospital reported that 
it had no records regarding the Veteran dated in 1964.  The 
Veteran was notified of the inability of the VA to obtain the 
Veteran's records from Baptist Hospital in a February 2009 
Statement of the Case, pursuant to 38 C.F.R. § 3.159(e).

To date, the Veteran has not been afforded a VA medical 
examination regarding the etiology of his lung disorder.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as discussed below, although the Veteran is 
currently diagnosed with a lung disorder, the Veteran's service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for any lung disorder and there is no indication in the 
claims file that the Veteran's lung disorder may be related to 
the Veteran's active service.  Moreover, the Veteran does not 
report a continuity of lung problems since service.  As such, the 
Board finds it unnecessary to afford the Veteran a VA medical 
examination.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran seeks entitlement to service connection for a lung 
disorder.  The Veteran contends that he has had asthma since 
prior to service and that the condition was permanently 
aggravated by the Veteran's active service.

The Veteran's service treatment records reveal that the Veteran 
indicated in his report of medical history that he had no lung 
disorders.  In the report of medical examination at enlistment 
into service, the Veteran was noted to have abnormal lungs and 
chest with a chest measurement of 34 inches on inspiration and 32 
inches on expiration.  The Veteran's service treatment records, 
including the report of medical examination at separation from 
service, do not reveal any complaint, diagnosis, or treatment for 
any lung disorder.

In a private treatment note dated in April 1990 the Veteran was 
noted to have a history of emphysema and to be prescribed 
bronchodilators.  In a VA treatment note dated in August 2007 the 
Veteran was diagnosed with chronic obstructive pulmonary disease 
(COPD).  The Veteran's treatment records reveal that the Veteran 
has been consistently diagnosed with COPD since August 2007.

The Veteran's post service treatment records do not reveal any 
indication that the Veteran's current COPD is related to the 
Veteran's active service.

The Board finds that entitlement to service connection for a lung 
disorder is not warranted.  The Veteran's service treatment 
records reveal that upon examination at entrance into active 
service, the Veteran's "lung and chest" were noted to be 
abnormal in the size of the chest at inspiration and expiration.  
The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any lung disorder.  The 
Veteran's post-service treatment records do not reveal any 
indication of any lung disorder until April 1990 when he was 
noted to have a history of emphysema and surgery for collapsed 
lung.  In August 2007 the Veteran was noted to be diagnosed with 
COPD and the Veteran has been continuously diagnosed with COPD 
since that time.  This more than 30-year lapse between the 
conclusion of his military service and the onset of his symptoms.  
Additionally, the Veteran has failed to show continuity of 
symptomatology during the many years since service to otherwise 
support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).  The Board acknowledges that the 
Veteran, via his representative, has indicated that he had a 
history of asthma prior to service and that his asthma was 
aggravated by service ultimately developing into his current lung 
condition.  However, the Veteran's service treatment records and 
the Veteran's post service treatment records do not reveal any 
complaint of asthma.  The Veteran indicated in his report of 
medical history at entrance into active service that his lungs 
were normal and he indicated that he did not have asthma or any 
other lung disorder.  There is no indication in the post-service 
treatment records or in the Veteran's statements that he was ever 
diagnosed with asthma and there is no note of any lung disorder 
until April 1990.  Lastly, there is no indication in the 
Veteran's post-service treatment records that the Veteran's 
current COPD may be related to service.  As the preponderance of 
the evidence is against entitlement to service connection for a 
lung disorder, service connection is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lung disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


